            Case 1:19-cv-00878-VSB Document 67 Filed 12/02/19 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Andrew J. Frackman
December 2, 2019                                                                                               D: +1 212 326 2017
                                                                                                               afrackman@omm.com
VIA ECF                                                                          The telephone discovery conference is adjourned to
                                                                                 December 3, 2019, at 11 a.m. Unless the parties provide
Hon. Vernon S. Broderick, U.S.D.J.
                                                                                 alternate information, the Court will use the dial-in
Thurgood Marshall United States Courthouse
                                                                                 information supplied by Plaintiff’s counsel by e-mail on
40 Foley Square                                                                  November 30, 2019.
Courtroom 518
New York, New York 10007

Re:      Powermat Technologies, Inc. v. Belkin International, Inc.,
                                                                                                                                    12/2/2019
         Case No. 1:19-cv-00878-VSB

Dear Judge Broderick:

       We write on behalf of Defendant Belkin International, Inc. (“Belkin”) to request a brief
adjournment of the telephone conference currently scheduled for 3:00 p.m. today. Plaintiff’s
counsel does not object to this request, and the parties are available to jointly participate in a
conference tomorrow afternoon if the Court’s schedule permits. There has been no prior
adjournment of this conference.

         We thank the Court for its consideration of this matter.



                                                                    Respectfully submitted,

                                                                    /s/ Andrew J. Frackman

                                                                    Andrew J. Frackman
                                                                    of O’MELVENY & MYERS LLP


cc: Counsel of Record (via ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
